Citation Nr: 1429733	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-13 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1973 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina where the RO declined reopening the claim finding no new and material evidence.  In an April 2011 decision, the Board reopened the Veteran's claim and remanded the claim for additional development. 

The Veteran had a hearing before the Board in February 2011 and the transcript is of record.  In May 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge (VLJ) who conducted the February 2011 Board hearing is no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  The Veteran responded by indicated that he did not wish to have another hearing.  

In its May 2007 rating decision, the RO denied service connection for PTSD.  The Veteran's VA treatment records include diagnoses of PTSD and depressive disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the PTSD claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	



REMAND

The Veteran submitted a statement in February 2010 asserting that his PTSD is related to a situation in Germany in April or May 1980 during which he talked another servicemember into giving up his gun instead of killing his commanding officer.  The Veteran reported that at the time he was in the 1st and 33rd Armored Division in Gilhouser, Germany. 

As the Veteran's claimed stressor concerns a criminal act, it is likely that an incident report of some type would have been generated.  However, it does not appear that the AOJ has attempted to verify the Veteran's claimed stressor since the Veteran's March 2010 letter specifying time and place of the incident.

On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor with National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), the U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID)), or any other research/records center deemed appropriate.

If the Veteran's described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim.  All attempts to retrieve these records should be documented in the claims file.  All obtained records should be associated with the claims file.

2.  The AOJ should undertake any necessary development to independently verify the Veteran's described in-service stressor, to include working talking with an armed gunman while stationed in Germany.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), the U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID)) or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3.  The AOJ should conduct any other development deemed appropriate.

4.  After the above development has been completed, the AOJ should adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



